       Case 1:19-cv-01146-KG-GJF Document 41 Filed 09/29/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


TONI CAMP,

                       Plaintiff,

vs.                                                                   No. 1:19-cv-01146-KG-GJF

CITY OF SANTA FE
AND STATE OF NEW MEXICO,

                       Defendants.


                             STIPULATED ORDER OF DISMISSAL

       THIS MATTER came before the Court upon the stipulation of the parties, evidenced by

signature of counsel below, that all issues and claims between them have been resolved and that

upon full payment of the settlement, the parties will execute all necessary liability releases.

       The parties stipulate, as part of the consideration for this dismissal, that the City of Santa

Fe (CSF) shall investigate in good faith the feasibility of placing pedestrian warning signage

relative to the curb ramps at W. San Francisco and Galisteo Streets and report to Plaintiff as to its

findings. The parties further stipulate that the terms of settlement shall remain confidential except

to the extent otherwise required by law.

       The Court, being fully advised in the premises, finds that this cause should be dismissed

with prejudice. It is therefore ORDERED that the above-entitled cause is dismissed with prejudice.

The parties shall bear their own court costs and attorneys' fees.



                                                      ___________________________________
                                                      UNITED STATES DISTRICT JUDGE
      Case 1:19-cv-01146-KG-GJF Document 41 Filed 09/29/20 Page 2 of 2




SUBMITTED BY:

HATCHER LAW GROUP, P.A.


BY:   /s/Scott P. Hatcher
      Scott P. Hatcher, Esq.
      150 Washington Avenue, Suite 204
      Santa Fe, NM 87501
      (505) 983-6525
      shatcher@hatcherlawgroupnm.com
      Attorneys for Defendant City of Santa Fe



BY:   /s/ Sidney P. Childress
      Sidney P. Childress, Esq.
      1925 Aspen Drive, #600A
      Santa Fe, NM 87505
      (505) 433-9823
      childresslaw@hotmail.com
      Attorney for Plaintiff




                                          Page 2
